Citation Nr: 1608983	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-26 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.

3. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.

4.  Entitlement to a disability rating for degenerative joint disease of the
lumbar spine with stenosis in excess of 20 percent from the November 26, 2007 date of claim for higher rating to June 8, 2010, and in excess of 40 percent thereafter.

5.  Entitlement to a total disability rating for compensation based on individual unemployability to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.A.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2010, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

The matter was last before the Board in January 2011.  The Board remanded the claim for a higher rating for the lumbar spine disability for further development.  The claim for a TDIU was added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In accordance with the remand directives, the RO obtained additional treatment records, scheduled VA examinations for the Veteran's back disability, and adjudicated the claim for a TDIU.  There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The claims for service connection for ischemic heart disease, diabetes mellitus, and neuropathy of the lower extremities were perfected in April 2015, and have been added to the appeal.  VBMS Entry April 15, 2015.			

In an October 2012 rating decision, located in the electronic claims folder (Virtual VA), the Appeals Management Center (AMC) granted an increased 40 percent disability evaluation for the Veteran's lumbar spine disability, effective from June 8, 2010.  Virtual VA Entry October 19, 2012.  However, in a July 2014 rating decision, located in VBMS, the RO purported to again grant an increased 40 percent disability evaluation for the same disability.  In the July 2014 decision, the award was made effective from February 22, 2011.  VBMS Entry July 29, 2014.  

As discussed in the remand below, this matter must be corrected.  The issue has been captioned depicting June 8, 2010 as the effective date for the 40 percent rating as this is more favorable to the Veteran.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 
	
In this regard, in October 2014, the Veteran disagreed with the effective date assigned for the 40 percent rating for his lumbar spine disability in the July 2014 rating decision.  VBMS Entry October 9, 2014.  The Board will not remand this as a separate claim for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  As it is a "staged" rating under review, the matter of the Veteran's entitlement to a rating of 40 percent or higher prior to June 8, 2010 will be addressed in the adjudication of the increased rating claim already on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2015, the RO issued a statement of the case on the claims for entitlement to service connection for ischemic heart disease, diabetes mellitus, and peripheral neuropathy of the extremities.  VBMS Entry February 23, 2015.  In response, the Veteran filed a timely VA Form 9 and requested a Board hearing at the RO.  VBMS Entry April 15, 2015.  Pursuant to 38 C.F.R. § 20.700(e) (2015), an appellant may request and be scheduled for such an in-person or video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2014).

Development of the service connection claims may affect the Veteran's claim for a TDIU rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  An award of service connection may alter the Veteran's combined disability rating and expand the number of service-connected disability symptoms that impact his ability to secure or follow a substantially gainful occupation.  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Adjudication of the claim for entitlement to higher ratings for the lumbar spine disability must be deferred, pending development of the claim for entitlement to a TDIU.  See Harris, 1 Vet. App. At 180.  

Additionally, an addendum opinion addressing the combined effects of all of the Veteran's service connected disabilities must be requested.  The March 2013 opinion obtained pursuant to the Board's remand addressed only the Veteran's lumbar spine disability.

On remand, the RO must also take all corrective action necessary to implement the effective date of June 8, 2010 for the 40 percent rating for the Veteran's lumbar spine disability, established by the October 2012 decision, as this effective date is more favorable to the Veteran than the date established by the conflicting July 2014 rating decision.  See Virtual VA Entry October 19, 2012; VBMS Entry July 29, 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing at the RO on the matters of entitlement to service connection for ischemic heart disease, diabetes mellitus, and peripheral neuropathy of the extremities.  Appropriate notification must be given to the Veteran and the notice must be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case must be returned to the Board for further appellate review, if in order.  

2.  Ensure that the effective date for the award of the 40 percent rating for the Veteran's degenerative joint disease of the lumbar spine with stenosis is June 8, 2010, consistent with the October 2012 rating decision, Virtual VA Entry October 19, 2012.  This effective date is in conflict with the date established in a July 2014 rating decision.  VBMS Entry July 29, 2014.  The RO must take all corrective action necessary, and document all actions clearly for the record.

3.   Following the Board's adjudication of the claims for service connection for ischemic heart disease, diabetes mellitus, and peripheral neuropathy of the extremities, or if the Veteran cancels the hearing on those claims or fails to report, provide the Veteran's electronic claims file to the March 2013 examiner for an addendum opinion.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required.

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

The examiner must be advised that at present, the Veteran's service-connected disabilities consist of degenerative joint disease of the lumbar spine with stenosis (40 percent disabling), cervical degenerative disc disease (20 percent disabling), gastroesophageal reflux disease (10 percent disabling per extremity), hypertension (10 percent disabling), chondromalacia patella of the right knee (noncompensable), hearing loss (noncompensable), hemorrhoids (noncompensable), excision intradermal nevus of the left cheek (noncompensable), right wrist disability (noncompensable), headaches (noncompensable), and Bell's palsy (noncompensable).

The examiner's attention is drawn to the following:

* June 2010 hearing testimony of the Veteran that if it was not for his back disability, he would be employed.

* February 2011 VA neurological examination report finding that there was no effect of the Veteran's lumbar spine disability on work/occupation.

* February 2011 VA orthopedic examination report finding that the Veteran's lumbar spine disability impacted work by way of increased pain and decreased endurance to prolonged sitting, lifting, bending, or walking or standing for prolonged periods.

* March 2013 VA examination report indicating that employment tasks requiring lifting, bending, prolonged walking, prolonged standing, and prolonged sitting are limited by the Veteran's lumbar spine disability. The examiner found that sedentary employment is possible as long as the Veteran takes frequent breaks from sitting.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the percentage requirements for a TDIU under 4.16(a) are not met for the entire appeal period, the RO/AMC must consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) as applicable.  If the benefits sought remain denied, the Veteran and his representative must be provided a SSOC.  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




